        Case 2:21-cv-01693-JDP Document 3 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN NEIL SHROPSHINE,                             Case No. 2:21-cv-01693-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT A COMPLETED APPLICATION TO
13              v.                                      PROCEED IN FORMA PAUPERIS AND AN
                                                        INMATE TRUST ACCOUNT STATEMENT
14    TERRIE CISSNA, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C.

20   §§ 1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the appropriate

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $402.00.

23          The revised in forma pauperis application form includes a section that must be completed

24   by a jail official, which must be accompanied by a certified copy of the prisoner’s jail trust

25   account statement for the six-month period immediately preceding the filing of this action.

26
            1
27             If leave to file in forma pauperis is granted, plaintiff will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $52.00 administrative fee.
                                                          1
        Case 2:21-cv-01693-JDP Document 3 Filed 09/21/21 Page 2 of 2


 1            In accordance with the above, it is hereby ORDERED that:

 2            1. Plaintiff shall submit, within thirty days from the date of this order, either an

 3   application to proceed in forma pauperis on the form provided by the Clerk of Court or the

 4   $402.00 filing fee. Failure to comply with this order will result in a recommendation that this

 5   action be dismissed.

 6            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      September 20, 2021
11                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
